DETAILED ACTION

Response to Amendment
	Claims 1, 7, 10-11, 15-23, 25-28, 33, and 37 are currently pending.  Claims 2-6, 8, 9, 12-14, 24, 29-32, and 34-36 are cancelled.  The amended claims do overcome the previously stated 103 rejections based on Del Frari, Lee, and Ishida.  However, the amended claims do not overcome the previously stated 103 rejections based on Mukerjee, Del Frari, and Ishida.  Therefore, upon further consideration, claims 1, 7, 10-11, 15-23, 25-28, 33, and 37 are rejected under the following 103 rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11, 15-19, 21-23, 25, 27, 28, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 2018/0131008) in view of Del Frari et al (WO 2017/009007 A1) and Ishida et al (US 2016/0240862).
Regarding claims 1, 25, 27, and 28, Mukerjee et al discloses a hydrogen-bromine redox flow battery (electrochemical cell) comprising a porous electrode “50” (anode electrode / catalyst layer), a porous electrode “90” (cathode), and a membrane “70”, wherein the porous electrode “50” (anode) comprises a catalyst in the form of Pt-Ir-Nx/C 
However, Mukerjee et al does not expressly teach transition metal nanoparticles encapsulated with a capping agent (claim 1 and 28); wherein the capping agent is selected from at least one polymeric material or at least one non-polymeric material (claim 7); wherein the capping agent is polydopamine, graphene oxide or any mixture thereof (claims 10, 21, and 28); wherein the transition metal particles are encapsulated with a capping agent selected from polymeric or non-polymeric materials (claim 18); wherein the capping agent is at least one polymeric material (claim 19); wherein the catalyst layer comprises Ir or Pt metal particles encapsulated by polydopamine, graphene oxide or any mixture thereof (claim 22); wherein the metal is Ir or Pt and the capping agent is polydopamine, or wherein the metal is Ir or Pt and the capping agent is graphene oxide (claim 33).
Del Frari et al discloses membrane electrode assembly “22” (electrochemical cell) comprising an electrocatalyst layer “26” (anode electrode) comprising a catalyst layer comprising Pt nanoparticles overcoated (encapsulated) with PDA (polydopamine / capping agent / polymeric material) ([0006],[0028],[0037] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee anode to include transition metal nanoparticles encapsulated with a capping agent that is polydopamine in order to enhance both electric and proton conductivities while protecting the carbon material against oxidation ([0015]).

Ishida et al discloses a support (catalyst layer) having a mean pore size ranging from 1 nm to 5 nm ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari anode electrode to include a catalyst layer having porosity of between 1 nm and 5 nm mean pore size in order to achieve uniform adsorption of the catalyst metal complex onto the support ([0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari/Ishida anode electrode to include a catalyst layer having mean pore size of between 1 nm and 5 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al in view of Del Frari et al and Ishida et al as applied to claim 18 above, and further in view of Kim et al (US 2014/0023958).
However, Mukerjee et al as modified by Del Frari et al and Ishida et al does not expressly teach a capping agent that is at least one non-polymeric material.
Kim et al discloses a core-shell-structured platinum-carbon composite (catalyst layer) that is configured such that a core is made of platinum (transition metal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari/Ishida anode electrode to include a capping agent that is carbon in order to utilize a catalyst material that exhibits remarkable activity and durability in a fuel cell reaction ([0008]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 2018/0131008) in view of Del Frari et al (WO 2017/009007 A1).
Regarding claim 26, Mukerjee et al discloses a hydrogen-bromine redox flow battery (regenerative cell) comprising a porous electrode “50” (anode / catalyst layer), a porous electrode “90” (cathode), and a membrane “70”, wherein the porous electrode “50” (anode) comprises a catalyst in the form of Pt-Ir-Nx/C nanoparticle (transition metal nanoparticles), wherein x ranges from 0.1 to 10 which corresponds to a molar ratio of nitrogen to carbon of 0.1 to 10; wherein the porous electrode “50” is inherently capable of oxidizing hydrogen ([0009],[0011],[0024],[0026]). 
However, Mukerjee et al does not expressly teach transition metal nanoparticles encapsulated with a capping agent (claim 26).
Del Frari et al discloses membrane electrode assembly “22” (electrochemical cell) comprising an electrocatalyst layer “26” (anode electrode) comprising a catalyst layer comprising Pt nanoparticles overcoated (encapsulated) with PDA (polydopamine / capping agent / polymeric material) ([0006],[0028],[0037] and Fig. 4).
.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
The Applicant argues that “a skilled person would not be motivated to seek for alternative solutions to overcome the drawbacks of state-of-the-art commercial catalyst aside of the solution described in Mukerjee et al, being nitrogen functionalized catalyst.
All the more, there is no teaching in Mukerjee et al to improve the state-of-the-art commercial catalyst, by encapsulating the metal catalyst with a capping material as described and claimed in the present application.  Thus, a skilled person, based on the teachings of Mukerjee et al, would not be motivated to seek for ANY new solutions in order to overcome the drawbacks of state-of-the-art commercial catalyst, all the more to seek solutions as described and claimed herein.  Thus, for the sake of discussion, if one of skill in the art, based on Mukerjee et al, was seeking an alternative catalyst (which as detailed above, one would not be motivated to do) for use in redox flow battery, he will not turn to Del Frari et al since as detailed herein, Del Frari et al is completely silent on redox flow battery”.
.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729